NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAY 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                       No.    15-50127

              Plaintiff-Appellee,                D.C. No. 3:14-cr-02212-H-1

    v.
                                                 ORDER*
 SERGIO RICARDO ORTIZ-LUCATERO,

              Defendant-Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Marilyn L. Huff, District Judge, Presiding

                         Argued and Submitted May 4, 2016
                               Pasadena, California

Before: FISHER, M. SMITH, and NGUYEN, Circuit Judges.

         The Joint Motion to Summarily Reverse and Remand is GRANTED. We

remand for resentencing on a closed record as to the conviction under California

Health and Safety Code § 11352(a), but otherwise on an open record. See United

States v. Espinoza-Morales, 621 F.3d 1141, 1152 (9th Cir. 2010) (remanding on

closed record where government failed to show that prior convictions qualified as

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
crimes of violence and did not identify any additional materials it could offer at

resentencing); United States v. Matthews, 278 F.3d 880, 885-90 (9th Cir. 2002) (en

banc).

     SENTENCE VACATED; REMANDED.




                                          2